DETAILED CORRESPONDENCE
This Office action is in response to the application filed 4/02/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/07/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claims 1-20 fall within one of the statutory categories?  Yes.  The claims 1-9 are directed toward an apparatus, claims 10-16 are directed towards a method, while claims 17-20 are directed towards a system.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1-20 are directed to an abstract idea. 

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Regarding claims 1-20: the apparatus claims 1-9, the method claims 10-16, and the system claims 17-20 are directed towards the abstract idea of a mental process for evaluating a lane change path, analyzing lane change paths and determining the final lane path. These steps does not preclude a human from performing the evaluation, analysis, and determination steps. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.  

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1-20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claims 1, 7-10, 15-17 and 20 discloses a step for determining the final lane change path and claim 1-10 and 17-20 uses a controller; however, there are no limitations in the body of these claims that recite controlling the actual vehicle. 
STEP 2B: Does these claims recite additional elements that amount to significantly more than the judicial exception? No, the claims does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1-20 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Computing data is fundamental, i.e. WURC, activities performed by a computing unit.
Thus, since independent claims 1, 10, and 17 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, and 17 are directed towards non-statutory subject matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they at least fail to show “fourth data extractor 234”, “the second data extractor 232”, and “third data extractor 233” as described in paragraph [0078] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


ed under 35 U.S.C. 103 as being unpatentable over Palanisamy et al., US 2020/0139973, hereinafter “Palanisamy” in view of Ma, Liang, et al. “Efficient sampling-based motion planning for on-road autonomous driving.” IEEE Transactions on Intelligent Transportation Systems 16.4 (2015): 1961-1976, herein after “Liang Ma”.

As per claim 1. An apparatus for determining a lane change path of an autonomous vehicle, the apparatus comprising: 
a learning device (110) configured to learn lane change paths corresponding to a lane change strategy of the autonomous vehicle (Palanisamy: see at least para. 77 along with 70-72); and 
a controller (34)(90) configured to interwork with the learning device to extract at least two lane change paths corresponding to the lane change strategy among a plurality of lane change paths in a drivable area of the autonomous vehicle and to determine a final lane change path based on properties of the extracted lane change paths (Palanisamy: para. 51 taken with 56, 68 teaches a controller (34)(90) configured to interwork with the learning device . Furthermore, para. 9—which teaches:
to extract lane change paths as such “At each particular time step, the temporal attention module processes the spatial context vector to learn temporal attention weights to be applied to past frames of image data to indicate relative importance in deciding which lane-change policy to select [e.g. extract], and generates a combined context vector”,
corresponding to the lane change strategy as such “At each particular time step the spatial attention module processes the feature map to select relevant regions in the image data that are of importance to focus on for computing actions when making lane-changes while driving,” and 
a drivable area of the autonomous vehicle as such “At each particular time step the CNN processes the image data to generate a feature map that comprises a machine-readable representation of the driving environment that includes features of the environment acquired at the particular time step”. 
lane change strategy is taught as “lane-change policy” in at least para. 70, 77-78
at least two lane change path is taught in para. 125 as—“performed to automatically control the autonomous vehicle and automate the autonomous driving task encountered in a particular driving scenario (e.g., to achieve one or more particular vehicle trajectory [e.g. at least two lane change path] and speed profiles need to execute a lane-change policy).”
to determine a final lane change path based on properties of the extracted lane change paths—para. 89, 99-100).
Palanisamy teaches a controller configured to interwork with the learning device to extract at least two lane change paths corresponding to the lane change strategy…in a drivable area of the autonomous vehicle and to determine a final lane change path based on properties of the extracted lane change paths as rejected above; however, Palanisamy is silent on teaching among a plurality of lane change paths. Yet, Liang Ma teaches among a plurality of lane change paths (best illustrated in at least FIG. 3, FIG. 6, and FIG. 7).


A per claim 2. The apparatus of claim 1, wherein the controller is configured to generate the plurality of lane change paths based on a first drivable area of the autonomous vehicle corresponding to a driving path of a dynamic object (Liang Ma: best illustrated in at least FIG. 1, FIG. 3, FIG. 6, and FIG. 7, page 1969) and a second drivable area of the autonomous vehicle corresponding to a distribution of static objects (best illustrated in at least FIG. 1, FIG. 3, FIG. 6, and FIG. 7).

A per claim 3. The apparatus of claim 1, wherein the controller is configured to generate a first plurality of lane change paths proceeding to a left side of an obstacle and a second plurality of lane change paths proceeding to a right side of the obstacle when the obstacle is located on a lane boundary within the drivable area of the autonomous vehicle (Laing Ma: best illustrated in FIG. 6 and FIG. 10).

The apparatus of claim 3, wherein the controller is configured to extract a lane change path corresponding to the lane change strategy from the second plurality of lane change paths proceeding to the right side of the obstacle (Laing Ma: page 1967, Section E).

As per claim 5. The apparatus of claim 1, wherein the controller is configured to determine one of a normal lane change, a return from a current lane during lane change, and a return from a target lane during the lane change as the lane change strategy (Laing Ma: see at least FIG. 5).

As per claim 6. The apparatus of claim 5, wherein the controller is configured to periodically determine a new lane change strategy suitable to a current situation while the autonomous vehicle changes lanes (Liang Ma: “replanning” in section V on pages 1967-1969 teaches this element).

As per claim 7. The apparatus of claim 1, wherein the controller is configured to determine the final lane change path based on a collision risk (Laing Ma: page 1966 and FIG. 5), a path curvature (Laing Ma: page 1966 and FIG. 5) and a path length of each extracted lane change path (Laing Ma: page 1971—“short trajectory”).

As per claim 8. The apparatus of claim 7, wherein the controller is configured to determine a lane change path having a minimum sum of the collision risk, the path curvature and the path length of each extracted lane change path as the final lane change path (The rationales and references cited in claim 7 are incorporated herein. The final lane change is illustrated in at least figure 7).

As per claim 9. The apparatus of claim 7, wherein the controller is configured to determine a lane change path having a minimum average of the collision risk, the path curvature and the path length of each extracted lane change path as the final lane change path (The rationales and references cited in claim 7 are incorporated herein. The final lane change is illustrated in at least figure 7, Table 1 illustrates “average”).

As per claim 10. A method of determining a lane change path of an autonomous vehicle (see at least para. 7-9 along with 19), the method comprising: 
With respect to claim 10: claims 1 is the apparatus claim that performs the method of claim 10; therefore, claim 10 is rejected under the same rationale as claim 1 above.

As per claim 11. The method of claim 10, wherein extracting the lane change paths includes: 
generating the plurality of lane change paths based on a first drivable area of the autonomous vehicle corresponding to a driving path of a dynamic object (Liang Ma: best illustrated in at least FIG. 1, FIG. 3, FIG. 6, and FIG. 7, page 1969) and a second drivable area of the autonomous vehicle corresponding to a distribution of static objects (best illustrated in at least FIG. 1, FIG. 3, FIG. 6, and FIG. 7).

The method of claim 10, wherein extracting the lane change paths includes: 
generating a first plurality of lane change paths proceeding to a left side of an obstacle and a second plurality of lane change paths proceeding to a right side of the obstacle when the obstacle is located on a lane boundary within the drivable area of the autonomous vehicle (Laing Ma: best illustrated in FIG. 6 and FIG. 10); and 
extracting the lane change paths corresponding to the lane change strategy from the second plurality of lane change paths proceeding to the right side of the obstacle (Laing Ma: page 1967, Section E).

As per claim 13. The method of claim 10, wherein extracting the lane change paths includes determining one of a normal lane change, a return from a current lane during lane change, or a return from a target lane during the lane change as the lane change strategy (Laing Ma: see at least FIG. 5).

As per claim 14. The method of claim 13, wherein determining the lane change strategy includes periodically determining a new lane change strategy suitable to a current situation while the autonomous vehicle changes lanes (Liang Ma: “replanning” in section V on pages 1967-1969 teaches this element).

As per claim 15. The method of claim 10, wherein determining the lane change strategy includes determining a lane change path having a minimum sum of a collision risk, a path curvature and a path length of each extracted lane change path as the final lane change path (Laing Ma: collision risk—page 1966 and FIG. 5, a path curvature—page 1966 and FIG. 5 and a path length of each extracted lane change path—page 1971-“short trajectory”, The final lane change is illustrated in at least figure 7).

As per claim 16. The method of claim 10, wherein determining the lane change strategy includes determining a lane change path having a minimum average of a collision risk, a path curvature and a path length of each extracted lane change path as the final lane change path (Laing Ma: collision risk—page 1966 and FIG. 5, a path curvature—page 1966 and FIG. 5 and a path length of each extracted lane change path—page 1971-“short trajectory”, The final lane change is illustrated in at least figure 7, Table 1 illustrates “average”).

As per claim 17. A for determining a lane change path of an autonomous vehicle (see at least para. 9 and 17), the system comprising: 
With respect to claim 10: claims 1 is the apparatus claim that performs the method of claim 10; therefore, claim 10 is rejected under the same rationale as claim 1 above.

As per claim 18. The system of claim 17, wherein the controller is configured to:
generate a first plurality of lane change paths proceeding to a left side of an obstacle and a second plurality of lane change paths proceeding to a right side of the obstacle when the obstacle is located on a lane boundary within a third drivable area of the autonomous vehicle (Laing Ma: best illustrated in FIG. 6 and FIG. 10); and 
extract a lane change path corresponding to the lane change strategy from the second plurality of lane change paths proceeding to the right side of the obstacle (Laing Ma: page 1967, Section E).

As per claim 19. The system of claim 17, wherein the controller is configured to:
determine one of a normal lane change, a return from a current lane during lane change, and a return from a target lane during the lane change as the lane change strategy (Laing Ma: see at least FIG. 5); and 
periodically determine a new lane change strategy suitable to a current situation while the autonomous vehicle changes lanes (Liang Ma: “replanning” in section V on pages 1967-1969 teaches this element).

As per claim 20. The system of claim 17, wherein the controller is configured to:
determine a lane change path having a minimum sum of a collision risk, a path curvature and a path length of each extracted lane change path as the final lane change path; or 
determine a lane change path having a minimum average of the collision risk, the path curvature and the path length of each extracted lane change path as the final lane change path (Laing Ma: collision risk—page 1966 and FIG. 5, a path curvature—page 1966 and FIG. 5 and a path length of each extracted lane change path—page 1971-“short trajectory”, The final lane change is illustrated in at least figure 7, Table 1 illustrates “average”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661